Citation Nr: 1540785	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a stress fracture of the left leg and/or residuals thereof.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served in a National Guard unit from 1994 to 2000.  A DD Form 214 reflects a period of period of active duty from September 1, 1994, to March 24, 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran suffered a left leg stress fracture in the line of duty and the evidence demonstrates residual symptoms of pain and difficulty ambulating.


CONCLUSION OF LAW

The Veteran has residual pain due to a left leg stress fracture that was incurred during active military service.  38 U.S.C.A. §§ 101 , 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); see 38 C.F.R. § 3.1(d) (2014). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2014).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401 (West 2002), or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

At the outset, the Board notes that the Veteran was issued a DD Form-214 that reflects that he served on active duty from September 1, 1994, to March 24, 1995.  However, the record also contains February 2011 response to a request for verification of the Veteran's service from September 1, 1994, to March 24, 1995, wherein the National Personnel Records Center indicated that the Veteran was service on ACDUTRA during that time.  Regardless, however, of the correct nature of the Veteran's service during this time, because service connection has been established for a right knee shin splints related to a stress fracture of the right leg incurred during the period of service from September 1, 1994, to March 24, 1995, "veteran" status has already been achieved and his qualifying as a "veteran" for disability benefits for additional disabilities resulting from injury or disease incurred during this timeframe is not in question.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records (STRs) show that he was diagnosed as having bilateral tibial stress fractures in December 1994, confirmed by bone scan findings.  A line of duty determination for the "left leg stress reaction" was initiated in March 1995 and it was indicated the follow-up care related to the Veteran's left leg stress reaction would occur at Moncrief Army Community Hospital.  

As noted above, service connection has been granted right knee shin splints related to a stress fracture of the right leg.  That grant was based on the report of a June 2012 VA examination wherein the VA examiner opined that the claimed disability was at least as likely as not related to service.  Curiously, despite the fact that the Veteran had claimed service connection for right and left leg stress fractures and had been diagnosed in service with bilateral stress factors, the agency or original jurisdiction (AOJ) limited its examination and opinion request to the Veteran's right leg.  Thus, the examiner did not offer an opinion regarding the Veteran's claimed left leg stress fracture.  The Veteran was afforded another VA examination in October 2012.  The report of that examination notes that Veteran's 1994 diagnosis of bilateral tibial stress fracture.  Regarding whether there existed current symptoms related to the diagnosis, the examiner indicated constant pain and difficulty walking.

In consideration of the above, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, the evidence of record presents a sufficient basis for the Board to conclude that an award service connection for residuals of a left leg stress fracture is warranted, as the evidence shows that the Veteran has pain attributable to the left leg stress fracture that was determined to have been incurred in the line of duty.  In this regard, the Board acknowledges that generally, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  However, pain that is a residual of an in-service disease or injury may serve as the basis for an award of disability compensation. See Sanchez-Benitez, 259 F.3d at 1361-62 (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The Board can also finds no reason in the record before it to distinguish the Veteran's claims of service connection for left and right leg stress fractures such that an award of service connection would be warranted for one leg and denied for the other.  Accordingly, the Board concludes that service connection for residuals of a left leg stress fracture is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.304.


ORDER

Entitlement to service connection for residuals of a left leg stress fracture is granted.


REMAND

Regarding the Veteran's claims of service connection for diabetes mellitus, hypertension, and a low back disability, the Board notes the evidence shows that the Veteran has been diagnosed as having hypertension, diabetes mellitus, and mechanical low back pain.  It is the Veteran's contention that his development of these disabilities is the result of his obesity, which occurred as a result of his inability to exercise due to service-connected bilateral leg stress fractures.

In October 2012, the Veteran underwent VA examinations in connection with these three service connection claims, and an addendum opinion regarding the etiology of the Veteran's back disability was proffered in February 2013.  In this regard, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  Upon review of the October 2012 examination report and subsequent addendum opinion, the Board finds that the claims of service connection for diabetes mellitus, hypertension, and a low back disability must be remanded for additional development as the medical evidence of record does not address adequately the Veteran's theory of service connection.  

Notably, under the "remarks" portion of the diabetes examination report, the examiner stated that the Veteran was claiming his diabetes should be service connected because his tibial stress fractures inhibited physical exercise and caused him to gain over 140lbs leading to a diagnosis of type II diabetes mellitus, which is associated with obesity.  Despite acknowledging this theory, the examiner offered no opinion regarding the etiology of the Veteran's diabetes mellitus.  In the addendum opinion, the examiner indicated that the Veteran would have been considered obese when he entered active duty/ACDUTRA in 1991, as his height was noted to be 69.5 inches and his weight was 216 pounds, which would have produced a body mass index (BMI) of 31.4.  The examiner stated that anyone with a BMI over 30 is considered obese.  Upon review of the evidence, the examiner stated that he was unable to find a clear event stream that related the Veteran's present back symptoms to any service-connected condition and opined that the mild degenerative changes shown on x-ray were "more reflective of [the Veteran's] morbid obesity than of any military service-related event."  Again, it does not appear that the examiner consider specifically whether the Veteran's stress fractures led to an inability to exercise, thus causing or increasing his obesity.  Further, regarding the Veteran's hypertension, the examiner indicated the date of diagnosis to have been in 1994, but then stated that because the Veteran had only one elevated blood pressure reading of 142/95 in February 1994, it was not likely that his hypertension was related to service.  It is unclear whether hypertension was in fact diagnosed in 1994, or if the examiner was indicating that the single elevated blood pressure reading was not sufficient to support a diagnosis of hypertension at that time.  The examiner also did not address the Veteran's theory of secondary service connection.  Accordingly, the Board finds it necessary to remand the claims of service connection for diabetes mellitus, hypertension, and a low back disability to opinion an additional medical opinion that addresses the inadequacies is the previously developed medical evidence.  See Barr, supra; 38 C.F.R. § 4.2 (2014) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes").

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who have treated him for his diabetes mellitus, hypertension, and/or low back pain.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

2.  The AOJ should then arrange for a VA clinician with the appropriate expertise to review the Veteran's claims folder and provide an opinion as to the likely etiologies of the Veteran's diabetes mellitus, hypertension, and diagnosed lumbar spine disabilities.

The reviewer is requested to provide the following:

1) Indicate a date of diagnosis of the Veteran's hypertension and diabetes mellitus.  The clinician should state whether and why or why not the elevated blood pressure reading is 1994 is sufficient to support a diagnosis of hypertension at that time.

2) Opine as to whether it is at least as likely as not that the Veteran has a diagnosed disability of the lumbar spine that is attributable to the Veteran's period of service from September 1, 1994, to March 24, 1995.  

3) Discuss whether the Veteran was considered obese prior to entering service on September 1, 1994.  If obesity is found to pre-exist service, the clinician should discuss whether the evidence shows that the Veteran's weight increased during service and should state whether any such increased was likely due to an inability to exercise due to the bilateral tibial stress fractures.

4) Opine as to whether it is at least as likely as not that the Veteran's service-connected stress fractures and residuals thereof caused or made chronically worse the Veteran's diabetes mellitus, hypertension, and or lumbar spine disability.  As part of the requested opinion, the examiner should comment on the relationship between the Veteran's obesity and his service-connected disabilities, if any, and consider whether the Veteran's obesity is caused or aggravated by any service-connected disability.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the reviewer's opinions are favorable or negative, he/she must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.  Medical reasons to accept or reject the Veteran's assertion that his obesity was caused or aggravated by his service-connection stress fracture, to include an inability to exercise on account of symptoms of such disability, should be set forth.

If the reviewer feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  

If the reviewer indicates that any opinion cannot be rendered without conducting a physical examination of the Veteran, the AOJ should schedule the Veteran for all necessary examinations.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  Specifically, the AOJ should ensure that answers/opinions to the above requested information.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, readjudicate the issues of entitlement to service connection for diabetes mellitus, hypertension, and a lumbar spine disability, to include as secondary to service-connected disabilities.  The AOJ should consider whether service connection is warranted on a presumptive basis for hypertension and/or diabetes mellitus as part of its readjudication of the Veteran's claims.  If any of benefits sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


